Citation Nr: 0333932	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  98-18 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from April 1962 to April 
1980.  According to a DD Form 214 of record, he also had two 
years and nine days of active service prior to April 1962.  
He died in June 1990, and the appellant is his widow.

By a decision entered in September 1990, the RO denied 
service connection for the cause of the veteran's death.  The 
appellant was notified of the RO's determination later that 
same month and she filed a timely notice of disagreement in 
February 1991.  Subsequently, however, after the RO issued 
her a statement of the case (SOC) in May 1991, she did not 
perfect her appeal by filing a substantive appeal.  As a 
result, the RO's decision became final.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.1103 
(2003); 38 C.F.R. § 19.129 (1991).

The current appeal comes to the Board of Veterans' Appeals 
(Board) from a December 1997 decision by the RO that declined 
to reopen the appellant's previously denied claim.  In 
February 2003, while her appeal was pending, the RO issued a 
supplemental SOC (SSOC) wherein it reopened her claim and 
denied it on the merits.

By a VA Form 9 dated in October 1998, the appellant withdrew 
her claim of entitlement to service connection for the cause 
of the veteran's death due to exposure to herbicides.  
38 C.F.R. § 20.204 (2003).  As a result, no further action 
will be taken on that portion of her appeal.




FINDINGS OF FACT

1.  By a decision entered in September 1990, the RO denied 
service connection for the cause of the veteran's death.  The 
appellant was notified of the RO's determination later that 
same month and she filed a timely notice of disagreement in 
February 1991.  Subsequently, however, after the RO issued 
her a statement of the case (SOC) in May 1991, she did not 
perfect her appeal by filing a substantive appeal.

2.  Since the time of the RO's September 1990 decision, the 
veteran's terminal treatment reports have been obtained and 
associated with the claims file.  These reports were not of 
record at the time of the prior disallowance in September 
1990, they are not merely cumulative or redundant of the 
evidence that was then of record, they bear directly and 
substantially upon the specific matter under consideration, 
and they are so significant that they must be considered in 
order to fairly decide the merits of the appellant's claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of service connection for the cause of the veteran's 
death.  38 U.S.C.A. §§ 1110, 1131, 1310, 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.303, 3.312, 20.1103 (2003); 38 C.F.R. 
§ 3.156 (2001); 38 C.F.R. § 19.129 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant maintains that service connection should be 
granted for the cause of the veteran's death.  She 
essentially contends that hypercholesterolemia-listed on the 
veteran's death certificate as a "significant condition 
contributing to death"-was incurred in or aggravated by 
service.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2003).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2003).  A service-connected 
disability is considered the "principal" (primary) cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  38 C.F.R. 
§ 3.312(b) (2003).  A "contributory" cause of death is 
inherently one not related to the principal cause.  Id. 
§ 3.312(c).  A contributory cause must be causally connected 
to the death and must have "contributed substantially or 
materially" to death, "combined to cause death", or "aided 
or lent assistance to the production of death."  Id.

As noted above, the appellant's claim of entitlement to 
service connection for the cause of the veteran's death has 
been the subject of an adverse prior final decision.  See 
Introduction, supra.  As a result, service connection may now 
be considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

For claims to reopen filed prior to August 29, 2001, evidence 
is considered "new" if it was not of record at the time of 
the last final disallowance of the claim and if it is not 
merely cumulative or redundant of other evidence that was 
then of record.  Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (Applicability Dates); 38 C.F.R. § 3.156(a) (2001).  
See also Struck v. Brown, 9 Vet. App. 145, 151 (1996); 
Blackburn v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 
5 Vet. App. 95, 98 (1993).  "Material" evidence is evidence 
which bears directly and substantially upon the specific 
matter under consideration, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In the present case, the evidence received since the time of 
the last final disallowance includes the veteran's terminal 
treatment reports.  These reports were not of record at the 
time of the RO's prior denial in September 1990.  Moreover, 
inasmuch as they provide previously unavailable details 
regarding the circumstances surrounding the veteran's death, 
the Board finds that the reports are not merely cumulative or 
redundant of the evidence that was previously of record, that 
they bear directly and substantially upon the specific matter 
under 


consideration, and that they are so significant that they 
must be considered in order to fairly decide the merits of 
the appellant's claim.  The evidence received being new and 
material, the claim is reopened.  To this limited extent, the 
appeal is granted.


ORDER

The claim of service connection for the cause of the 
veteran's death is reopened; to this limited extent, the 
appeal is granted.


REMAND

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and her representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  As part of that notice, VA is required to 
indicate which information and evidence, if any, the claimant 
is required to provide to VA and which information and 
evidence, if any, VA will attempt to obtain on her behalf.  
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 3, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§ 5103(a) (West 2002)); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  If 
information or evidence is required of the claimant, she is 
to be given one year to provide it.  See Paralyzed Veterans 
of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003) ("The statute is clearly intended to provide claimants 
with one year to submit the requested evidence.").

In the present case,  the record shows that the RO sent the 
appellant a VCAA notice letter in April 2003, in connection 
with the claim here on appeal.  Among other 


things, the RO directed the appellant to "[s]end the 
information describing additional evidence or the evidence 
itself to the address at the top of this letter within 30 
days from the date of this letter."  (Emphasis added.)  The 
reference to a 30-day time limit may have been misleading to 
the appellant.  Consequently, and because the Board's 
regulatory authority to issue VCAA letters has been 
invalidated, see Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), a remand is required 
for corrective action.

A remand is also required so that efforts can be undertaken 
to assist the appellant in obtaining additional evidence 
pertinent to her appeal.  In his original application for VA 
benefits, dated in April 1980, the veteran indicated that he 
had had two periods of active service in the Army; one from 
December 1957 to December 1959 and another from April 1962 to 
April 1980.  Currently, the record contains verification of 
the veteran's second period of active service, as well as his 
service medical records from that period.  However, his first 
period of reported service has not been verified.  Nor does 
the record contain any service medical records from that 
period.  In addition, although his terminal treatment reports 
indicate that he was referred to the Oakland Naval Hospital 
from Mare Island [Naval Shipyard], there are no treatment 
reports from Mare Island in the record.  On remand, in order 
to ensure that the record is as complete as possible, the RO 
should undertake efforts to verify the veteran's first period 
of service, obtain his service medical records from that 
period, and procure any relevant reports of treatment the 
veteran may have received at Mare Island Naval Shipyard.

The RO should also arrange to have a cardiologist review the 
claims file for purposes of obtaining opinions as to whether 
the veteran's death was related to service.  The Board finds 
that medical opinions are necessary, in part, because the 
record shows that cardiac irregularities were identified in 
service, because the 


veteran had an in-service cholesterol reading of 357 in July 
1976, and because cardiopulmonary arrest and 
hypercholesterolemia are listed on his death certificate as 
causes of his death.  38 C.F.R. §§ 3.159, 19.9 (2003).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The RO should issue the appellant and 
her representative a VCAA notice letter in 
connection with the claim on appeal.  They 
should be notified of any information and 
medical or lay evidence that is necessary 
to substantiate the claim, which 
information and evidence, if any, the 
claimant is required to provide to VA, and 
which information and evidence, if any, VA 
will attempt to obtain on her behalf.  
They should be informed that they have one 
year to submit any required information 
and evidence.

2.  As part of the development required by 
the VCAA, the RO should contact the 
service department for purposes of 
verifying the veteran's first period of 
service and obtaining his service medical 
records from that period.  The RO should 
also make efforts to procure any relevant 
reports of treatment the veteran may have 
received at Mare Island Naval Shipyard.  
The information and evidence obtained 
should be associated with the claims file.

3.  After the above development has been 
completed, the RO should arrange to have a 
cardiologist review the claims file for 
purposes of obtaining opinions as to 
whether any service-related disability was 
a principal or contributory cause of the 
veteran's death.  After reviewing the 
claims folder, including any additional 
evidence obtained pursuant to this remand, 
the physician should provide answers to 
each of the following questions:

a.  Is it at least as likely as not that 
hypercholesterolemia had its onset in 
service?  Please comment on the 
significance, if any, of the cholesterol 
reading of 357 noted during service in 
July 1976.

b.  If it is at least as likely as not 
that hypercholesterolemia had its onset in 
service, what role, if any, did that 
condition play in the veteran's death?  Is 
it at least as likely as not that 
hypercholesterolemia contributed 
substantially or materially to death, 
combined to cause death, or aided or lent 
assistance to the production of death?  
Please comment on the entry found on the 
veteran's death certificate indicating 
that hypercholesterolemia was "a 
significant condition contributing the 
death".  

c.  What is the medical likelihood that 
any cardiac irregularities identified in 
service was the immediate or underlying 
cause of the veteran's death, or was 
etiologically related thereto?  If it is 
unlikely that any service-related 
condition was the immediate or underlying 
cause of death, or was etiologically 
related to the 


immediate or underlying cause of death, 
what is the medical likelihood that a 
service-related disability otherwise 
contributed substantially or materially to 
the veteran's death, combined to cause 
death, or aided or lent assistance to the 
production of death

A complete rationale for all opinions 
should be provided.

4.  The RO should then take adjudicatory 
action on the claim here at issue.  If any 
benefit sought remains denied, the RO 
should furnish a SSOC to the appellant and 
her representative.

After the appellant and her representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the appellant until she receives 
further notice, but she may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



